Citation Nr: 1505921	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-36 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel








INTRODUCTION

The Veteran served on active duty from December 2008 to September 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the VA RO in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran had a four-year service obligation because he received benefits under a Reserve Officers Training Corps (ROTC) scholarship program.  

2.  The Veteran entered active duty in December 2008 and was honorably discharged in September 2012.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements to receive educational benefits pursuant to Chapter 33, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3301, 3311, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or 

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section- (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter r 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter r 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter r 33; or (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following- (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., ''I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (chapter 30) program.''); (iii) The date the individual wants the election to be effective (e.g., ''I want this election to take effect on August 1, 2009.''). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) An acknowledgement that the election is irrevocable (e.g., ''I understand that my election is irrevocable and may not be changed.'').  38 C.F.R. § 21.9520.  

The term "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; 

(2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; 

(3) A period of service- (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348 , 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter r 109; or 

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. § 21.9505 (2014).  

The facts in this case are not in dispute.  The Veteran attended Valley Forge Military College from August 1, 2004 to May 26, 2006 and Edinboro University of Pennsylvania from August 24, 2006 to August 13, 2008.  While at college he was enrolled in the ROTC program.  In June 2006, the Veteran was commissioned as an officer in the United States Army as the result of the ROTC scholarship.  In September 2012, the Veteran was discharged from service due to disability.  The Veteran's period of active duty was less than four years.  

The Veteran has now returned to school and is seeking tuition assistance under the Post 9/11 GI Bill.  

Under 38 C.F.R. § 21.9520, eligibility for educational assistance under the Post 9/11 GI Bill generally requires service for a minimum of 90 days of active duty after September 10, 2001.  An individual may also be eligible after only a minimum of 30 continuous days of service, if he is discharged under other than dishonorable conditions due to a service-connected disability.  

Although the Veteran was discharged due to service-connected disability, and although he completed more than three years and nine months of service, his active service does not qualify him for Post 9/11 GI Bill education assistance.  Under 38 C.F.R. § 21.9505, for purposes of Post 9/11 GI Bill educational assistance, qualifying active duty does not include a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. 2107(b).  38 C.F.R. § 21.9505(3) (i).  

In this case, the record indicates that the Veteran was commissioned as an officer pursuant to an agreement under 10 U.S.C.A. 2107(b).  That is, he was commissioned as the result of an ROTC scholarship and he was obligated to serve for four years.  10 U.S.C.A. 2107(b) (A) (ii).  To become eligible for Post 9/11 GI Bill educational assistance he would have had to have served the additional required time after finishing his four years of obligated service.  

As noted above, once commissioned as an officer following ROTC assistance the individual is obligated to four years of service.  The Board recognizes that the Veteran was unable to finish his four-year obligation and serve the additional time necessary to obtain eligibility for Post 9/11 GI Bill educational assistance due to no fault of his own; however, the legal criteria governing service eligibility requirements for Post 9/11 GI Bill educational assistance are clear and specific, and the Board is bound by them.  Harvey v. Brown, 6 Vet. App. 416, 422 (1994).  Under the governing criteria, there is no basis in law upon which to grant the Veteran educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  

The Board finds that the law is dispositive in this case and does not allow for the establishment of any eligibility for Post 9/11 GI Bill education benefits.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for entitlement to eligibility for VA education benefits under the Post 9/11 GI Bill is denied.  


ORDER

Entitlement to eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


